Case 3:19-cv-03049-ELW Document 16               Filed 06/25/20 Page 1 of 3 PageID #: 564



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  HARRISON DIVISION


  ADAM M. POPE                                                                     PLAINTIFF

  v.                                  CIVIL NO. 19-cv-03049

  ANDREW SAUL, Commissioner                                                        DEFENDANT
  Social Security Administration

                                  MEMORANDUM OPINION

         Plaintiff, Adam M. Pope, brings this action under 42 U.S.C. § 405(g), seeking judicial

  review of a decision of the Commissioner of Social Security Administration (Commissioner)

  denying his claim for a period of disability and disability insurance benefits (“DIB”) under

  Title II of the Social Security Act (hereinafter “the Act”), 42 U.S.C. § 423(d)(1)(A). In this

  judicial review, the court must determine whether there is substantial evidence in the

  administrative record to support the Commissioner’s decision. See 42 U.S.C. § 405(g).

         Plaintiff protectively filed his application for DIB on February 7, 2018. (Tr. 18). In his

  application, Plaintiff alleged disability beginning on March 30, 2010, due to post-traumatic

  stress disorder (PTSD), mental problems, back pain, tumors on back, hand problems, and

  arthritis. (Tr. 18, 173). An administrative hearing was held on March 14, 2019, at which

  Plaintiff appeared with counsel and testified. (Tr. 18, 37-67).

         On April 3, 2019, the ALJ issued an unfavorable decision. (Tr. 15). The ALJ found

  Plaintiff last met the insured status requirements of the Act on December 31, 2013. (Tr. 20).

  The ALJ found that during the relevant time period, Plaintiff had an impairment or combination

  of impairments that were severe: disorder of the spine, affective disorder, anxiety disorder,

  PTSD, and personality disorder. (Tr. 20-21). The ALJ found Plaintiff’s arthropathies and


                                                 1
Case 3:19-cv-03049-ELW Document 16                Filed 06/25/20 Page 2 of 3 PageID #: 565



  lipomas to be non-severe impairments. Id. After reviewing all of the evidence presented, the

  ALJ determined that Plaintiff’s impairments did not meet or equal the severity of any

  impairment listed in the Listing of Impairments found in 20 CFR Part 404, Subpart P,

  Appendix 1. (Tr. 21-23). The ALJ found that Plaintiff retained the residual functional capacity

  (RFC) to perform light work as defined in 20 CFR 404.1567(b), except he was limited to

  simple, routine, and repetitive tasks in a setting where interpersonal contact was incidental to

  the work performed. He was able to respond to supervision that was simple, direct, and

  concrete. (Tr. 23-30).

          The ALJ found Plaintiff would be unable to perform any of his past relevant work.

  (Tr. 31). With the help of a vocational expert, the ALJ then determined that Plaintiff could

  perform the representative occupations of public attendant, bottling line attendant, or bakery

  racker. (Tr. 31-32). The ALJ found Plaintiff was not disabled from March 30, 2010, the alleged

  onset date, through December 31, 2013, the date last insured. (Tr. 32).

         On May 24, 2019, the Appeals Council denied Plaintiff’s request for review. (Tr. 1-4).

  Subsequently, Plaintiff filed this action. (Doc. 2). This case is before the undersigned pursuant

  to the consent of the parties. (Doc. 5). Both parties have filed appeal briefs, and the case is now

  ready for decision. (Docs. 14, 15).

         This Court’s role is to determine whether the Commissioner’s findings are supported

  by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

  Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

  mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

  be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

  F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that



                                                  2
Case 3:19-cv-03049-ELW Document 16               Filed 06/25/20 Page 3 of 3 PageID #: 566



  supports the Commissioner’s decision, the Court may not reverse it simply because substantial

  evidence exists in the record that would have supported a contrary outcome, or because the

  Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

  Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

  positions from the evidence and one of those positions represents the findings of the ALJ, the

  decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

         Plaintiff’s brings one point on appeal, whether the ALJ erred by failing to find

  Plaintiff’s lipomatosis a severe impairment. (Doc. 14, pp. 2-4). The Court has reviewed the

  entire transcript and the parties’ briefs. For the reasons stated in the ALJ’s well-reasoned

  opinion and in the Government’s brief, the Court finds Plaintiff’s arguments on appeal to be

  without merit and finds the record as a whole reflects substantial evidence to support the ALJ’s

  decision. Accordingly, the ALJ’s decision is hereby summarily affirmed and Plaintiff’s

  Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed. Appx. 307 (8th Cir.

  2010)(district court summarily affirmed the ALJ).

         IT IS SO ORDERED this 25th day of June 2020.

                                                /s/ Erin L. Wiedemann
                                                HON. ERIN L. WIEDEMANN
                                                UNITED STATES MAGISTRATE JUDGE




                                                  3
